Case 3:20-cv-01884-B-BH Document 1-2 Filed 07/16/20   Page 1 of 3 PageID 9




             Exhibit	  2	  
                                                                                                                                                      Registered Agent Solutions, Inc.
             Case 3:20-cv-01884-B-BH Document 1-2 Filed 07/16/20                                                                          Page Corporate
                                                                                                                                               2 of 3 PageID     10
                                                                                                                                                         Mailing Address
                                                                                                                                                      1701 Directors Blvd.
                                                                                                                                                      Suite 300
                                                                                                                                                      Austin, TX 78744
                                                                                                                                                      Phone: (888) 705-RASi (7274)



                                                SERVICE OF PROCESS RECEIPT
7/2/2020
James Kelly
                                                                                                                      NOTICE OF CONFIDENTIALITY
SunPath LTD.
                                                                                                                      This notice and the information it contains are
50 Braintree Hill Park                                                                                                intended to be a confidential communication only to
Suite 310                                                                                                             the individual and/or entity to whom it is addressed.
                                                                                                                      If you have received this notice in error, immediately
Braintree, MA 02184 USA                                                                                               call our SOP Department at (888) 705-7274.


RE: SunPath LTD.

This receipt is to inform you that Registered Agent Solutions, Inc. has received a Service of Process on behalf of the
above-referenced entity as your registered agent and is hereby forwarding the attached document(s) for your immediate
review. A summary of the service is shown below; however, it is important that you review the attached document(s) in
their entirety for complete and detailed information.
For additional information and instruction, contact the document issuer: N/A


   SERVICE INFORMATION                                                                                   RASi REFERENCE INFORMATION
   Service Date:                        7/2/2020                                                         Service No.:                         0141638
   Service Time:                        3:05PM EDT                                                       RASi Office:                         Delaware
   Service Method:                      Deputy Sheriff                                                   Rec. Int. Id.:                       JLW

   CASE INFORMATION                                                                                      ANSWER / APPEARANCE INFORMATION
   Case Number:                         JS2000148D                   14 days                                                                             (Be sure to review the document(s)
                                                                                                                                                         for any required response dates)
   File Date:                           06/22/2020
   Jurisdiction:                        TEXAS SMALL CLAIMS COURT OF DALLAS COUNTY
   Case Title:                          LUCAS HORTON VS. SUNPATH LTD.

   AGENCY / PLAINTIFF INFORMATION
   Firm/Issuing Agent:                  N/A
   Attorney/Contact:                    LUCAS HORTON
   Location:                            Texas
   Telephone No.:                       214-909-3341

   DOCUMENT(S) RECEIVED & ATTACHED
   Summons
   OtherDetail: STATEMENT OF CLAIM




   ADDITIONAL NOTES




   Questions or Comments... Should you have any questions or need additional assistance, please contact the SOP Department at (888) 705-7274.
   You have been notified of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
   offers additional methods of notification including Telephone Notification and FedEx Delivery. If you would like to update your account's notification preferences, please log into your Corpliance
   account at www.rasi.com.


                                                                          Thank you for your continued business!
Case 3:20-cv-01884-B-BH Document 1-2 Filed 07/16/20   Page 3 of 3 PageID 11
